Citation Nr: 0941871	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  02-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Sean A. Ravin


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970 
and from May 1971 to June 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In that decision, the RO denied entitlement to service 
connection for hemorrhoids.

The Board denied the claim in August 2003, and the Veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court). In September 2004, the Court vacated the 
Board's August 2003 decision and remanded the matter.  In 
April 2005 the Board again denied the Veteran's claim. In a 
May 2007 memorandum decision, the Court vacated and remanded 
the matter to the Board.

In November 2007, the Board remanded the claim.  After the 
claim was returned to the Board, the Board again denied it in 
July 2008.  The Veteran again appealed the Board's denial to 
the Court.

In June 2009, counsel for the Veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
July 2008 Board decision. By Order dated June 2009, the Court 
granted the Joint Motion, vacating the Board's July 2008 
decision and again remanding this matter to the Board for 
further proceedings consistent with the Joint Motion.

Based on the instructions in the June 2009 Joint Motion, the 
claim must again be REMANDED, to the Department of Veterans 
Affairs Regional Office.  VA will notify the Veteran if 
further action is required.





REMAND

As indicated above, this claim has been before the Board and 
the Court multiple times.  The Veteran was diagnosed with 
hemorrhoids in January 2001 VA outpatient treatment (VAOPT) 
records.  He subsequently underwent an August 2001 
hemorrhoidectomy.  Thus, there is evidence of a current 
disability.

There is also evidence of in-service symptomatology.  
Specifically, on service general medical evaluation in 
January 1967, the Veteran reported having intermittent rectal 
bleeding for the past one and one half weeks.  On service 
evaluation in January 1972, the Veteran complained of pain 
with a hemorrhoid.  The Veteran has also made statements, to 
VA medical personnel in January 2001 and in his November 2001 
notice of disagreement, indicating that he experienced 
hemorrhoid-related symptoms for many years.  There is thus 
evidence of in-service symptoms and continuity of 
symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (Veteran competent to testify to 
observable in-service symptoms); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service).

Other relevant evidence regarding treatment for the in-
service symptoms includes the January 1967 digital 
examination following the Veteran's reports of rectal 
bleeding, which was negative with an impression of rectal 
bleeding.  Surgical consultation and proctoscopy were 
arranged.  A January 1967 referral to a surgeon indicates 
that digital examination of the rectum was negative and that 
there was no evidence of hemorrhoids.  The surgical 
consultant indicated in January 1967 that the Veteran had had 
a good preparation and that the scope was passed to 25 
centimeters with ease. There were no evident mucosal or 
extrinsic lesions. The Veteran was to have a barium enema and 
then return.  A February 1967 barium enema allowed 
visualization of the entire colon. Abnormalities were not 
revealed. The impression was a negative barium enema.  On 
clinical examination in March 1970, the Veteran's skin, anus, 
and rectum were normal.  The Veteran denied having or having 
skin problems or piles or rectal disease on service 
examination in April 1971. Clinically, his skin, anus, and 
rectum were normal.

The January 1972 service evaluation upon the Veteran's 
complaints of pain with hemorrhoids did not include objective 
findings, but a Sitz bath and a suppository were prescribed.  
On service discharge examination in June 1973, the Veteran 
denied having or having had piles or rectal disease. 
Clinically, his rectum and prostate were normal to digital 
examination. His hematocrit was 44 percent.

The issue is therefore whether there is a relationship 
between the Veteran's current hemorrhoids and his in-service 
symptoms, or a relationship between the current disability 
and the continuous post-service symptomatology.  See Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 
(establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability); Savage v. West, 10 Vet. 
App. 488, 495-97 (1997) (an alternative method of 
establishing the second and third Shedden elements is through 
a demonstration of continuity of symptomatology by  showing 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) evidence of a nexus between the present disability and 
the post-service symptomatology).  The May 2007 Court 
decision instructed the Board to consider whether a medical 
opinion as to the etiology of the Veteran's hemorrhoids was 
warranted.

The Board's November 2007 remand instructed the RO to afford 
the Veteran such an examination.  The physician who conducted 
the January 2008 VA examination noted the negative clinical 
evidence above and, after examining the Veteran and 
diagnosing one lateral internal enlarged hemorrhoid, 
concluded that there was no evidence the Veteran's 
hemorrhoids are related to service.  However, the physician 
also quoted from a document which indicated that the service 
records were negative for complaints of or treatment for 
hemorrhoids.  As noted in the Joint Motion, this statement 
was inaccurate, because there were complaints of rectal 
bleeding in service.  See Joint Motion, at 2.  The January 
2008 VA opinion is therefore of no probative value.  See id 
(citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on an inaccurate factual premise is not 
probative).  Moreover, once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  Joint Motion, at 2 
(citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)).

Therefore, as mandated by the parties to the Joint Motion, a 
remand is necessary to obtain an adequate medical examination 
as to the etiology of the Veteran's hemorrhoids.  Joint 
Motion, at 3.  The new examination must take account of the 
Veteran's lay statements as to observable symptoms of rectal 
bleeding during and following service, as must the Board when 
it reviews the claim on the merits.  Id. at 3.  
   
Accordingly, the claim for service connection for hemorrhoids 
is REMANDED for the following action:

Schedule the Veteran for a VA examination 
as to the etiology of his hemorrhoids.  
All necessary tests should be conducted.

The claims file must be sent to the 
examiner for review.

The examiner should indicate whether it 
is as least as likely as not (50 percent 
probability or more) that the Veteran's 
hemorrhoids are related to service.  In 
rendering his opinion, the examiner 
should consider all of the evidence, 
including the Veteran's reports of 
intermittent rectal bleeding in January 
1967, his complaint of pain with a 
hemorrhoid in January 1972, and his 
statements indicating that he experienced 
hemorrhoids or hemorrhoid-related 
symptoms during and since service.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions.

The examiner must provide a rationale for 
each opinion expressed.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

